  USDC IN/ND case 2:17-cv-00474-TLS document 123 filed 03/16/21 page 1 of 5


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

 K.B. by guardian Suzanne Blade-Thompson,
 SUZANNE BLADE-THOMPSON, and
 JAMES BLADE,
                      Plaintiffs,

             v.                                              CAUSE NO.: 2:17-CV-474-TLS

 SAMUEL FIES, SCHOOL TOWN OF
 HIGHLAND, and RONALD W. FRAZIER,

                         Defendants.

                                       OPINION AND ORDER

        This matter is before the Court on the Defendant School Town of Highland’s Motion for

Leave to File Under Seal and Response to the Court Order Dated May 5, 2020 [ECF No. 109].

Granting the motion in part, the Court ORDERS both Defendant Ronald W. Frazier and

Defendant School Town of Highland to refile certain documents in accordance with this Order.

                                           BACKGROUND

        This case was originally filed in the Lake County, Indiana, Circuit Court. On December

18, 2017, the presiding judge ordered that all papers must refer to the first-named plaintiff by her

initials K.B. and that any documents, exhibits, transcripts, recordings, etc. filed with the court

shall be redacted to protect the identity of K.B.’s name. See ECF No. 1-2, p. 2.

        After the case was removed, the Court entered an Order [ECF No. 9] on January 4, 2018,

directing that all future filings must use the initials K.B. for the Plaintiff in both the caption and

throughout the document and that any exhibits containing K.B.’s full name must be redacted

before being filed on the electronic docket. The Court warned that the failure to comply would

result in the court striking the filing.
  USDC IN/ND case 2:17-cv-00474-TLS document 123 filed 03/16/21 page 2 of 5


       In light of that Order, the School Town of Highland filed under seal its Brief in Support

of Its Motion for Summary Judgment, its Appendix and Statement of Material Facts in Support

of Its Motion for Summary Judgment, and twenty exhibits. See ECF No. 105. However, Local

Rule 5-3(a) provides that documents may not be maintained “under seal unless authorized to do

so by statute, court rule, or court order.” N.D. Ind. L.R. 5-3(a). Therefore, the Court ordered the

School Town of Highland to file a motion for leave to file under seal explaining which

documents, if any, should be filed under seal and whether the filing of an unsealed, redacted

brief would be sufficient. May 5, 2020 Order, ECF No. 108. The School Town of Highland filed

the instant motion, and the Plaintiffs filed a response.

       Also at issue are four filings by Defendant Ronald Frazier in which he failed to redact

K.B.’s full name from the caption—his Motion for Summary Judgment [ECF No. 106], Exhibit

Designation of Evidence [ECF No. 106-1], Affidavit [ECF No. 106-2], and Memorandum in

Support of Motion for Summary Judgment [ECF No. 107].

                                            ANALYSIS

       In the instant motion, the School Town of Highland submits that the protection of filing

under seal is not needed at this stage of the litigation and proposes that only those documents that

specifically reference K.B. by her full name should remain under seal. In addition, the School

Town of Highland suggests that the continued reference to K.B. by her initials is no longer

appropriate because K.B. is past the age of majority and has not shown exceptional

circumstances warranting her continued anonymity. In response, the Plaintiffs request that K.B.’s

initials continue to be used in the caption and throughout any document filed in the record and

that exhibits containing her full name be redacted prior to filing because she has alleged in the

complaint that she is the victim of a sex crime.



                                                   2
  USDC IN/ND case 2:17-cv-00474-TLS document 123 filed 03/16/21 page 3 of 5


       “[A]nonymous litigation runs contrary to the rights of the public to have open judicial

proceedings and to know who is using court facilities and procedures funded by public taxes.”

Doe v. Village of Deerfield, 819 F.3d 372, 377 (7th Cir. 2016). “To proceed anonymously, a

party must demonstrate ‘exceptional circumstances’ that outweigh both the public policy in favor

of identified parties and the prejudice to the opposing party that would result from anonymity.”

Id. (citing Doe v. Blue Cross & Blue Shield United of Wis., 112 F.3d 869, 872 (7th Cir. 1997);

Doe v. City of Chicago, 360 F.3d 667, 669–70 (7th Cir. 2004)). The use of a fictitious name is

warranted in certain situations such as “protecting the identities of ‘children, rape victims, and

other particularly vulnerable parties.’” Id. at 377 (citing Blue Cross, 112 F.3d at 872). When a

person is known to be a minor, Federal Rule of Civil Procedure 5.2 requires that only initials be

used to identify the minor in court documents. Fed. R. Civ. P. 5.2(a)(3).

       At the time of the events underlying the Complaint, K.B. was a minor of less than

eighteen years of age. Compl. ¶ 15, ECF No. 6, During the years 2010 and 2011, K.B. was a

special needs student in the School Town of Highland with known mental disabilities and

handicaps. Id. ¶ 17. During that time period, Defendant Samuel Fies was a teacher and athletic

coach with the School Town of Highland and taught K.B. Id. ¶ 18. The Complaint alleges that,

during that time period, Fies pursued a wrongful relationship with K.B. through a dating website,

knowing that K.B. was one of his minor students. Id. at 20–21. Fies contacted K.B. through text

messages, picture messaging, telephone calls, and internet instant messaging services and the

communications included sexually explicit text messages. Id. at 22–23.

       Recognizing that K.B. is now an adult, the Court nevertheless finds that exceptional

circumstances exist for K.B. to proceed anonymously based on the combination of her age at the

time of the underlying events, her particularly vulnerable status as a person with mental



                                                  3
  USDC IN/ND case 2:17-cv-00474-TLS document 123 filed 03/16/21 page 4 of 5


disabilities, and the sexual nature of Fies alleged exploitation of her. In its motion, the School

Town of Highland does not identify any prejudice it would suffer from K.B. proceeding

anonymously. Thus, the Court finds that exceptional circumstances outweigh the public policy in

favor of identified parties and that there is no prejudice to the opposing parties. As a result, the

Court orders that K.B. will continue to be identified throughout this litigation by her initials. Any

documents containing her name that are filed with the Court must be redacted to replace her full

name with the initials “K.B.”; the documents are to be filed on the public docket, not under seal.

                                          CONCLUSION

       Accordingly, the Court GRANTS in part and DENIES in part the Defendant School

Town of Highland’s Motion for Leave to File Under Seal and Response to the Court Order Dated

May 5, 2020 [ECF No. 109]. The Court ORDERS that the first-named plaintiff will continue to

be referred to by the initials K.B. and that any documents, exhibits, transcripts, recordings, etc.

filed with the Court shall be redacted to protect the identity of K.B.’s name.

       The Court DIRECTS the Clerk of Court to (1) UNSEAL Docket Entries 105, 105-1, 105-

3, 105-5, 105-7, 105-8, 105-9, 105-10, 105-11, 105-13, 105-14, and (2) to STRIKE Docket

Entries 105-2, 105-4, 105-6, 105-12, 105-15, 105-16, 105-17, 105-18, 105-19, and 105-20.

       The Court ORDERS the Defendant School Town of Highland to re-file, on or before

March 23, 2021, redacted versions of the current exhibits at DE 105-2, 105-4, 105-6, 105-12,

105-15, 105-16, 105-17, 105-18, 105-19, and 105-20 with K.B.’s full name redacted and

replaced with the initials “K.B.” each time it occurs throughout those documents.

       The Court further STRIKES Defendant Ronald Frazier’s Motion for Summary Judgment

[ECF No. 106], Exhibit Designation of Evidence [ECF No. 106-1], Affidavit [ECF No. 106-2],

and Memorandum in Support of Motion for Summary Judgment [ECF No. 107] and ORDERS



                                                  4
  USDC IN/ND case 2:17-cv-00474-TLS document 123 filed 03/16/21 page 5 of 5


Defendant Frazier to refile on or before March 23, 2021, those same documents with no

alterations other than with K.B.’s full name redacted and replaced with the initials “K.B.” in the

caption. The Court ORDERS that the Plaintiff’s Response to Ronald Frazier Summary Judgment

[ECF No. 112] will stand as to the refiled documents and no further briefing will be permitted on

the motion.

       SO ORDERED on March 16, 2021.

                                              s/ Theresa L. Springmann
                                             JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                 5
